Grant, C. J.
This case involves $300, and was tried before the court without a jury. The court made written findings of facts and law, to none of which were any exceptions taken. Several errors are assigned upon both. Under the repeated decisions of this court, the only question open for decision is whether the findings support the judgment. Upon this point there is no allegation of error, *607and it is not argued in the brief. It is not, therefore, open for consideration. Cook v. Burnett, 83 Mich. 251. We have, however, examined the findings sufficiently to hold that they support the judgment.
Judgment affirmed.
The other Justices concurred.